FINAL ACTION
Claim Rejections – 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. Non-Obvious Subject Matter:
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
2.	Claims 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. §103(a) as being unpatentable over Hu et al (U.S. Patent No. 9,831,383) in view of Hung et al (U.S. Patent No. 10,629,510).
In re claim 1, Hu discloses a method to process a 3D device, the method comprising:
- providing a first wafer 400 comprising first transistors (i.e., diode 150, in col. 25, lns.45-60) and a plurality of first interconnecting metal layers 412 [Fig. 17-18];
- processing a second wafer 201 to form second transistors (i.e., diode layer 110 & electrode layer 120) and a plurality of second interconnecting metal layers 120 [Figs. 5-11 and col. 11-13];
- processing further said second wafer 201 with a first singulation process providing a plurality of dies 100 [Figs. 12, 14 & 24-26];
- placing said plurality of dies 100 on top of said first wafer 400 [Fig. 36-37];
- performing a bonding process to simultaneously bond said plurality of dies 100 to the first wafer 400 thus forming a bonded structure [Figs 15-16]; and
- processing said bonded structure with a second singulation process providing a plurality of bonded dies (i.e., the dies 100 onto the wafer 400 will eventually be diced into bonded dies structures, not shown).
Hu suggests said second singulation process comprising an etch process inherently.  
Hu does not suggests the bonded structure comprising oxide to oxide bonding.
Hung, teaching an analogous art to that of Hu, discloses “a first chip 105 and a second chip 107 may be bonded using method such as direct bonding, chemically activated bonding, …adhesive bonding, thermo-compressive bonding, reactive bonding, hybrid bonding and/or the like” [Fig. 9 and col. 4, ln.4].
Hu by utilizing hybrid bonding for the purpose of better adhering between dies, as a matter of choice.	
In re claim 2, Hu discloses that the processing second wafer 201 to form comprises forming a plurality of vias/trenches 206 disposed through the second wafer [Figs. 2B-D]. 
Hu suggests vias 206 having a height of 0.2-4µm [col. 13, ln.53], but is silent about its diameter of less than 1µm.  It would have been obvious to a person having skills in the art to have modified the via of Hu by utilizing the claimed via diameter of less than 1µm.  Since this is merely a via diameter that may be desired for a given application, it has been held that modifying the via of a 3D semiconductor device art involves routing skill in the art. MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 7, Hu discloses said placing comprises use of a carrier structure 300, 500 to simultaneously place the plurality of dies 100 [Figs. 30-32, 33-35];
In re claim 8, Hu discloses a method to process a 3D device, the method comprising:
- providing a first wafer 400 comprising first transistors (i.e., diode 150, in col. 25, lns.45-60) and a plurality of first interconnecting metal layers 412 [Fig. 17-18];
- processing a second wafer 201 to form second transistors (i.e., diode layer 110 & electrode layer 120) and a plurality of second interconnecting metal layers 120 [Figs. 5-11 and col. 11-13];
- processing further said second wafer 201 with a first singulation process providing a plurality of dies 100 [Figs. 12, 14 & 24-26];
- placing said plurality of dies 100 on top of said first wafer 400 [Fig. 36-37], wherein placing comprises use of a carrier structure 300, 500 to simultaneously place the plurality of dies 100 [Figs. 30-32, 33-35];
- performing a bonding process to simultaneously bond said plurality of dies 100 to the first wafer 400 thus forming a bonded structure [Figs 15-16]; and
- processing said bonded structure with a second singulation process providing a plurality of bonded dies (i.e., the dies 100 onto the wafer 400 will eventually be diced into bonded dies structures, not shown).
Hu does not suggests the bonded structure comprising oxide to oxide bonding.
Hung discloses “a first chip 105 and a second chip 107 may be bonded using method such as direct bonding, chemically activated bonding, …adhesive bonding, thermo-compressive bonding, reactive bonding, hybrid bonding and/or the like” [Fig. 9 and col. 4, ln.4].
	It would have been obvious to a person having skills in the art to have modified the device in Hu by utilizing hybrid bonding for the purpose of better adhering between dies, as a matter of choice.	
In re claim 9, Hu discloses that said processing said second wafer to form comprises forming a plurality of vias 48 disposed through said second wafer [Fig. 13].
Hu suggests vias 206 having a height of 0.2-4µm [col. 13, ln.53], but is silent about its diameter of less than 1µm.  It would have been obvious to a person having skills in the art to have modified the via of Hu by utilizing the claimed via diameter of less than 1µm.  Since this is merely a via diameter that may be desired for a given application, it has been held that modifying the via of a 3D semiconductor device art involves routing skill in the art. MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 14, Hu suggests said second singulation process comprises an etch process inherently.
In re claim 15, Hu discloses a method to process a 3D device, the method comprising:
- providing a first wafer 400 comprising first transistors (i.e., diode 150, in col. 25, lns.45-60) and a plurality of first interconnecting metal layers 412 [Fig. 17-18];
- processing a second wafer 201 to form second transistors (i.e., diode layer 110 & electrode layer 120) and a plurality of second interconnecting metal layers 120 [Figs. 5-11 and col. 11-13];
- processing further said second wafer 201 with a first singulation process providing a plurality of dies 100 [Figs. 12, 14 & 24-26];
- placing said plurality of dies 100 on top of said first wafer 400 [Fig. 36-37], wherein placing comprises use of a carrier structure 300, 500 to simultaneously place the plurality of dies 100 [Figs. 30-32, 33-35];
- performing a bonding process to simultaneously bond said plurality of dies 100 to the first wafer 400 thus forming a bonded structure [Figs 15-16]; and
- processing said bonded structure with a second singulation process providing a plurality of bonded dies (i.e., the dies 100 onto the wafer 400 will eventually be diced into bonded dies structures, not shown).
Hu does not suggests the bonded structure comprising oxide to oxide bonding. 
Hung discloses “a first chip 105 and a second chip 107 may be bonded using method such as direct bonding, chemically activated bonding, …adhesive bonding, thermo-compressive bonding, reactive bonding, hybrid bonding and/or the like” [Fig. 9 and col. 4, ln.4].
	It would have been obvious to a person having skills in the art to have modified the device in Hu by utilizing hybrid bonding for the purpose of better adhering between dies, as a matter of choice.
In re claim 16, Hu discloses that the processing second wafer 201 to form comprises forming a plurality of vias/trenches 206 disposed through the second wafer [Figs. 2B-D]. 
Hu suggests vias 206 having a height of 0.2-4µm [col. 13, ln.53], but is silent about its diameter of less than 1µm.  It would have been obvious to a person having skills in the art to have modified the Hu by utilizing the claimed via diameter of less than 1µm.  Since this is merely a via diameter that may be desired for a given application, it has been held that modifying the via of a 3D semiconductor device art involves routing skill in the art. MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claims 4, 10 and 17, Hu does not discloses performing a thinning process of a bonded structure.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “thinning process of a bonded structure” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen process step or upon another variable recited in a claim, the Applicant must show that the chosen process is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claims 3, 11 and 18, Hu is silent about “said bonded structure comprising metal to metal bonding.”
Hung discloses “a first chip 105 and a second chip 107 may be bonded using method such as direct bonding, chemically activated bonding, …glass frit bonding, thermo-compressive bonding, adhesive bonding, reactive bonding, hybrid bonding and/or the like” [Fig. 9 and col. 4, ln.4].
	It would have been obvious to a person having skills in the art to have modified the device in Hu by utilizing hybrid bonding for the purpose of better adhering between dies, as a matter of choice.	
3.	Claims 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. §103(a) as being unpatentable over Budd et al (U.S. Patent No. 10,395,929) in view of Hung et al (U.S. Patent No. 10,629,510).
In re claim 1, Budd discloses a method to process a 3D device, the method comprising:
- providing a first wafer 40 comprising first transistors (i.e., devices in package 42 in Fig. 4B) and a plurality of first interconnecting metal layers;
- processing a second wafer 26 to form second transistors (i.e., transistors in dies 32B, in Fig. 5) and a plurality of second interconnecting metal layers 20B;
- processing further said second wafer 26 with a first singulation process providing a plurality of dies 32B [Figs. 4A & 5 and cols. 14+28];
- placing said plurality of dies 32B on top of said first wafer 40 [Figs. 4B & 6];
- performing a bonding process to simultaneously bond said plurality of dies 32B to the first wafer 40 thus forming a bonded structure (i.e., sealing structures 46, in Fig. 6 & col. 17, ln.12); and
- processing said bonded structure 46 with a second singulation process providing a plurality of bonded dies (i.e., microsystems 49, in Fig. 6 and col. 17, ln.12).
Budd suggests said second singulation process comprises an etch process inherently.  
Budd does not suggests the bonded structure comprising oxide to oxide bonding. 
Hung, teaching an analogous art to that of Budd, discloses “a first chip 105 and second chip 107 may be bonded using method such as direct bonding, chemically activated bonding, …adhesive bonding, thermo-compressive bonding, reactive bonding, hybrid bonding and/or the like” [Fig. 9 and col. 4, ln.4].
	It would have been obvious to a person having skills in the art to have modified the device in Budd by utilizing hybrid bonding for the purpose of better adhering between dies, as a matter of choice.	
In re claim 2, Budd discloses that said processing said second wafer 26 to form comprises forming a plurality of vias (conductive vias 24, in Fig. 1) disposed through said second wafer.
Budd does not suggest said vias comprising a diameter of less than 1µm.
	It would have been obvious to a person having skills in the art to have modified the via of Budd by utilizing the claimed via diameter of less than 1µm.  Since this is merely a via diameter that may be desired for a given application, it has been held that modifying the via of a 3D semiconductor device art involves routing skill in the art. MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 7, Budd discloses said placing the dies comprising use of a carrier structure (i.e., PWTH 34A in Figs. 3 & 5-6) to simultaneously place the plurality of dies 32A-B.
In re claim 8, Budd discloses a method to process a 3D device, the method comprising:
- providing a first wafer 40 comprising first transistors (i.e., devices in package 42 in Fig. 4B) and a plurality of first interconnecting metal layers;
- processing a second wafer 26 to form second transistors (i.e., transistors in dies 32B, in Fig. 5) and a plurality of second interconnecting metal layers 20B;
- processing further said second wafer 26 with a first singulation process providing a plurality of dies 32B [Figs. 4A & 5 and cols. 14+28];
- placing said plurality of dies 32B on top of said first wafer 40 [Figs. 4B & 6], wherein placing the dies comprises use of a carrier structure (i.e., PWTH 34A in Figs. 3 & 5-6) to simultaneously place the plurality of dies 32A-B;
- performing a bonding process to simultaneously bond said plurality of dies 32B to the first wafer 40 thus forming a bonded structure (i.e., sealing structures 46, in Fig. 6 & col. 17, ln.12); and
- processing said bonded structure 46 with a second singulation process providing a plurality of bonded dies (i.e., microsystems 49, in Fig. 6 and col. 17, ln.12).
Budd does not suggests the bonded structure comprising oxide to oxide bonding.
Hung discloses “a first chip 105 and a second chip 107 may be bonded using method such as direct bonding, chemically activated bonding, …adhesive bonding, thermo-compressive bonding, reactive bonding, hybrid bonding and/or the like” [Fig. 9 and col. 4, ln.4].
It would have been obvious to a person having skills in the art to have modified the device in Budd by utilizing hybrid bonding for the purpose of better adhering between dies, as a matter of choice.	
In re claim 9, Budd discloses that said processing said second wafer 26 to form comprises forming a plurality of vias (conductive vias 24, in Fig. 1) disposed through said second wafer.
Budd does not suggest said vias comprising a diameter of less than 1µm.
	It would have been obvious to a person having skills in the art to have modified the via of Budd by utilizing the claimed via diameter of less than 1µm.  Since this is merely a via diameter that may be desired for a given application, it has been held that modifying the via of a 3D semiconductor device art involves routing skill in the art. MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 14, Budd suggests said second singulation process comprises an etch process inherently.
In re claim 15, Budd discloses a method to process a 3D device, the method comprising:
- providing a first wafer 40 comprising first transistors (i.e., devices in package 42 in Fig. 4B) and a plurality of first interconnecting metal layers;
- processing a second wafer 26 to form second transistors (i.e., transistors in dies 32B, in Fig. 5) and a plurality of second interconnecting metal layers 20B;
- processing further said second wafer 26 with a first singulation process providing a plurality of dies 32B [Figs. 4A & 5 and cols. 14+28];
- placing said plurality of dies 32B on top of said first wafer 40 [Figs. 4B & 6];
- performing a bonding process to simultaneously bond said plurality of dies 32B to the first wafer 40 thus forming a bonded structure (i.e., sealing structures 46, in Fig. 6 & col. 17, ln.12); and
- processing said bonded structure 46 with a second singulation process providing a plurality of bonded dies (i.e., microsystems 49, in Fig. 6 and col. 17, ln.12).
Budd does not suggests the bonded structure comprising oxide to oxide bonding. 
Hung discloses “a first chip 105 and a second chip 107 may be bonded using method such as direct bonding, chemically activated bonding, …adhesive bonding, thermo-compressive bonding, reactive bonding, hybrid bonding and/or the like” [Fig. 9 and col. 4, ln.4].
	It would have been obvious to a person having skills in the art to have modified the device in Budd by utilizing hybrid bonding for the purpose of better adhering between dies, as a matter of choice.
In re claim 16, Budd discloses that said processing said second wafer 26 to form comprises forming a plurality of vias (conductive vias 24, in Fig. 1) disposed through said second wafer.
Budd does not suggest said vias comprising a diameter of less than 1µm.
	It would have been obvious to a person having skills in the art to have modified the via of Budd by utilizing the claimed via diameter of less than 1µm.  Since this is merely a via diameter that may be desired for a given application, it has been held that modifying the via of a 3D semiconductor device art involves routing skill in the art. MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claims 4, 10 and 17, Budd does not discloses performing a thinning process of a bonded structure.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “thinning process of a bonded structure” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen process step or upon another variable recited in a claim, the Applicant must show that the chosen process is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claims 3, 11 and 18, Budd does not suggest “said bonded structure comprising metal to metal bonding.”  Hung discloses “a first chip 105 and a second chip 107 may be bonded using method such as direct bonding, chemically activated bonding, …glass frit bonding, adhesive bonding, thermo-compressive bonding, reactive bonding, hybrid bonding and/or the like” [Fig. 9 and col. 4, ln.4].
	It would have been obvious to a person having skills in the art to have modified the device in Budd by utilizing hybrid bonding for the purpose of better adhering between dies, as a matter of choice.
4.	Claims 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. §103(a) as being unpatentable over Yu et al (U.S. Patent No. 10,964,663) in view of Hung et al (U.S. Patent No. 10,629,510).
In re claim 1, Yu discloses a method to process a 3D device, the method comprising:
- providing a first wafer 28 comprising first transistors and a plurality of first interconnecting metal layers 30 [Fig. 2A and col. 3, ln.28];
- processing a second wafer 24 to form second transistors (i.e., transistors included in dies 22, in col. 3, ln.2) and a plurality of second interconnecting metal layers (i.e., metal pillars 23, in Fig 2A, col 4 ln.23);
- processing further said second wafer 24 with a first singulation process providing a plurality of dies 22;
- placing said plurality of dies 22 on top of said first wafer 28 [Figs. 2A & 15];
- performing a bonding process to simultaneously bond said plurality of dies 22 to first wafer 28 thus forming a bonded structure [Figs 15-16]; and
22 onto wafer 28 will eventually be diced into bonded dies structures, not shown).
Yu suggests said second singulation process comprises an etch process inherently.  
Yu does not suggests the bonded structure comprising oxide to oxide bonding.
Hung, teaching an analogous art to that of Yu, discloses “a first chip 105 and a second chip 107 may be bonded using method such as direct bonding, chemically activated bonding, …adhesive bonding, thermo-compressive bonding, reactive bonding, hybrid bonding and/or the like” [Fig. 9 and col. 4, ln.4].
	It would have been obvious to a person having skills in the art to have modified the device in Yu by utilizing hybrid bonding for the purpose of better adhering between dies, as a matter of choice.	
In re claim 2, Yu discloses that said processing said second wafer to form comprises forming a plurality of vias 48 disposed through said second wafer [Fig. 13].
Yu does not suggest said vias comprising a diameter of less than 1µm.
	It would have been obvious to a person having skills in the art to have modified the via of Yu by utilizing the claimed via diameter of less than 1µm.  Since this is merely a via diameter that may be desired for a given application, it has been held that modifying the via of a 3D semiconductor device art involves routing skill in the art. MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 7, Yu discloses said placing comprises use of a carrier structure 32A-B to simultaneously place the plurality of dies 22 [Fig. 2].
In re claim 8, Yu discloses a method to process a 3D device, the method comprising:
- providing a first wafer 28 comprising first transistors and a plurality of first interconnecting metal layers 30 [Fig. 2A and col. 3, ln.28]; 
- processing a second wafer 24 to form second transistors (i.e., transistors included in dies 22, in col. 3, ln.2) and a plurality of second interconnecting metal layers (i.e., metal pillars 23, in Fig 2A, col 4 ln.23);
- processing further said second wafer 24 with a first singulation process providing a plurality of dies 22;
- placing the plurality of dies 22 on top of said first wafer 28 [Fig. 2A & 15], wherein placing comprises use of a carrier structure 32A-B to simultaneously place the plurality of dies 22 [Figs. 2A-B];
- performing a bonding process to simultaneously bond said plurality of dies 22 to first wafer 28 thus forming a bonded structure [Figs 15-16]; and
- processing said bonded structure with a second singulation process providing a plurality of bonded dies (i.e., the attached dies 22 onto wafer 28 will eventually be diced into bonded dies structures, not shown).
Yu does not suggests the bonded structure comprising oxide to oxide bonding.
Hung, teaching an analogous art to that of Yu, discloses “a first chip 105 and a second chip 107 may be bonded using method such as direct bonding, chemically activated bonding, …adhesive bonding, thermo-compressive bonding, reactive bonding, hybrid bonding and/or the like” [Fig. 9 and col. 4, ln.4].
	It would have been obvious to a person having skills in the art to have modified the device in Yu by utilizing hybrid bonding for the purpose of better adhering between dies, as a matter of choice.	
In re claim 9, Yu discloses that said processing said second wafer to form comprises forming a plurality of vias 48 disposed through said second wafer [Fig. 13].
Yu does not suggest said vias comprising a diameter of less than 1µm.
	It would have been obvious to a person having skills in the art to have modified the via of Yu by utilizing the claimed via diameter of less than 1µm.  Since this is merely a via diameter that may be desired for a given application, it has been held that modifying the via of a 3D semiconductor device art involves routing skill in the art. MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 14, Yu suggests said second singulation process comprises an etch process inherently.
In re claim 15, Yu discloses a method to process a 3D device, the method comprising:
- providing a first wafer 28 comprising first transistors and a plurality of first interconnecting metal layers 30 [Fig. 2A and col. 3, ln.28]; 
- processing a second wafer 24 to form second transistors (i.e., transistors included in dies 22, in col. 3, ln.2) and a plurality of second interconnecting metal layers (i.e., metal pillars 23, in Fig 2A, col 4 ln.23);
- processing further said second wafer 24 with a first singulation process providing a plurality of dies 22 [Fig. 2A], wherein said processing said second wafer to form comprises forming a plurality of vias 48 disposed through said second wafer [Fig. 13];
- placing the plurality of dies 22 on top of said first wafer 28 [Fig. 2A & 15], wherein placing comprises use of a carrier structure 32A-B to simultaneously place the plurality of dies 22 [Figs. 2A-B];
- performing a bonding process to simultaneously bond said plurality of dies 22 to the first wafer 28 thus forming a bonded structure [Figs 15-16]; and
- processing said bonded structure with a second singulation process providing a plurality of bonded dies (i.e., the attached dies 22 onto wafer 28 will eventually be diced into bonded dies structures, not shown).
Yu does not suggests the bonded structure comprising oxide to oxide bonding. 
Hung discloses “a first chip 105 and a second chip 107 may be bonded using method such as direct bonding, chemically activated bonding, …adhesive bonding, thermo-compressive bonding, reactive bonding, hybrid bonding and/or the like” [Fig. 9 and col. 4, ln.4].
Yu by utilizing hybrid bonding for the purpose of better adhering between dies, as a matter of choice.
In re claim 16, Yu discloses that said processing said second wafer to form comprises forming a plurality of vias 48 disposed through said second wafer [Fig. 13].
Yu does not suggest said vias comprising a diameter of less than 1µm.
	It would have been obvious to a person having skills in the art to have modified the via of Yu by utilizing the claimed via diameter of less than 1µm.  Since this is merely a via diameter that may be desired for a given application, it has been held that modifying the via of a 3D semiconductor device art involves routing skill in the art. MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claims 4, 10 and 17, Yu does not discloses performing a thinning process of a bonded structure.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “thinning process of a bonded structure” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen process step or upon another variable recited in a claim, the Applicant must show that the chosen process is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claims 3, 11 and 18, Yu does not suggest “said bonded structure comprising metal to metal bonding.”  Hung discloses “a first chip 105 and a second chip 107 may be bonded using method such as direct bonding, chemically activated bonding, …glass frit bonding, adhesive bonding, thermo-compressive bonding, reactive bonding, hybrid bonding and/or the like” [Fig. 9 and col. 4, ln.4].
	It would have been obvious to a person having skills in the art to have modified the device in Yu by utilizing hybrid bonding for the purpose of better adhering between dies, as a matter of choice.
5.	Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Hu et al (U.S. Patent 9,831,383) or Yu et al (U.S. Patent 10,964,663) in view of Hung et al (U.S. Patent 10,629,510), and further in view of Hikita et al (U.S. Patent 6,869,829). 
In re claim 5, 12 and 19, Hikita, teaching an analogous art to that of Hu (or Yu), discloses said processing said second wafer comprises forming at least two alignment marks 35 (or marks 25 in Fig. 14A) for each die 4 (or die 1, in Figs. 4-6) of said plurality of dies.
In re claims 6, 13 and 20, Hikita does not suggest “said placing comprises precise placement of said plurality of dies with a less than 1µm placement misalignment.”  
The Examiner takes the position that the Applicants do recognize “the alignments could all be done to one common alignment mark, or to some other alignment mark or marks that are embedded in a layer underneath.  In today's equipment such alignment would be precise to below a few nanometers and better than 40nm or better than 20nm …” [¶0070 of the pending Specification].  Such alignment marks 25, found in Hikita, are therefore interchangeable with the claimed alignment error.  Moreover, Noudo (U.S. Patent 7,369,213), teaching an analogous art to that of Hikita, discloses “X-coordinates and Y-coordinates based on the design data of the chip center from the first chip region 20, ∆X1 and ∆Y1 are the errors of the design data of the center coordinates ∆X1, ∆Y1 of the first chip region 20 due to alignment error of the semiconductor wafer, & a1 to f1 are alignment coefficient” [col 5, ln60 to col 6, ln12]  
It would have been obvious to a person having skills in the art at the time the invention was effectively filed to have modified the die alignment of Hikita by utilizing the claimed “less than 1µm placement misalignment” because one would adjust alignment between first and second dies to result “a less than 1µm placement misalignment.”
Response to Arguments
6.	Applicants’ arguments dated December 13, 2021 have been fully considered but they are unpersuasive.  First, Hu does not disclose “providing a first wafer comprising first transistors and a plurality of first interconnecting metal layers.”  The Examiner notes Hu discloses providing a first wafer 400 comprising first transistors (i.e., diode 150, col 25, lns.45-60) and a plurality of first interconnecting metal layers 412 [Fig. 17-18].  Applicant also argues that Hu does not disclose “performing a bonding process to simultaneously bond said plurality of dies to said first wafer thus forming a bonded structure.”  Hu in fact suggests performing a bonding process to simultaneously bond said plurality of dies 22 to first wafer 28 thus forming a bonded structure [Figs 15-16].  Third, Hu does not disclose “processing said bonded structure with a second singulation process providing a plurality of bonded dies.” The Examiner believes Hu discloses processing said bonded structure with a second singulation process providing a plurality of bonded dies (i.e., the dies 100 onto the wafer 400 will eventually be diced into bonded dies structures, not shown).  Hu suggests said second singulation process comprising an etch process inherently.  Hu, however, does not suggests the bonded structure comprising oxide to oxide bonding.  Hung, teaching an analogous art to that of Hu, discloses “a first chip 105 and a second chip 107 may be bonded using method such as direct bonding, chemically activated bonding, …adhesive bonding, thermo-compressive bonding, reactive bonding, hybrid bonding and/or the like” [Fig. 9, col. 4]
7.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Contact Information
8.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
January 12, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815